Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 30-2 filed 12/07/18 -Page|D.SlS Page 1 of 6

smch WARRANT
ron
TRACKING nEvICE
s'rA'rE or MICHIGAN )
' ssi
CoUNrY or oAKLAND)

TO THE SHERIFF, OR ANY OFFICER OF STATE OF MICHIGAN, AND
ASSISTING TECHNICIANS:

THE ATTACHED AFFIDAVIT having been sworn to by the Affiant, TFO John
Higgins assigned to U.S. Homeland Security, before me this day, based upon the facts
stated therein, probable cause having been found, in the name of the People of the State
cf Michigan, it is ordered you may install, maintain and remove a mobile tracking device
in or on the following described property:

2005 Red Chrysler Pacifica bearing _Michigan license plate number BGF7260
registered to Bradley STETKIW, and being driven by Bradley STETKIW.

IT IS FURTHER ORDERED that you may monitor the signals from said tracking device
for a period of no longer than 56 days following the issuance of this order;

IT IS FURTHER ORDERED that you may: enter onto private property for the purpose of
installing, maintaining and removing said tracking device; you may surreptitiously enter
the property or vehicle to effect said installation, maintenance and removal; and you may
monitor the signals from the tracking devi`ce, including signals produced from inside
private buildings, garages and other structures at locations not open to the public 01' visual
surveillance, Within the State of Michigan;

IT IS FURTHER ORDERED that the afl"idavit, pursuant to MCL 780.654(3), is
suppressed for the term provided by law or until the person Who is being tracl<ed, or the
person Whose property or object is being tracked, is charged with a crime or named as a
claimant in a civil forfeiture proceeding involving evidence tracl<ed;

IT IS FURTHER ORDERED that, because of the nature and purpose of the investigation,
service of the Wa rrant and tabulation, as set forth in MCL 780.655(1) shall not be
required until criminal charges are issued, a civil forfeiture proceeding is commenced or
further order of this Court.

IT IS FURTHER ORDERED, that the tabulations that are filed vvith the Court under this
Warrant are suppressed, pursuant to the authority provided in MCL 780.655 2), for the

UE COPY

Date ill " \\O " \L(J
48th District ColU

"i …

‘-`~*)"

 

identity G.Ierk

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 30-2 filed 12/07/18 Page|D.314 Page 2 of 6

FURTHER, Affiant states that the installation, maintenance, removal, and monitoring of
said tracking device is part of an ongoing undercover investigation and to protect the
integrity and purpose of that investigation [or the safety of a victim or Witness],
suppression of this affidavit is necessary and Affiant respectfully requests that, in
accordance With MCL 780.654(3), the Court order the suppression of this affidavit and
dispense With the giving of said affidavit to the person holding the interest in the property
searched or entered upon until that person is charged With a crime or named as a claimant
in a civil forfeiture proceeding involving evidence seized as a result of the tracking.

FURTI~IER, Affiant states that the installation, maintenance, and monitoring of said
tracking device is part of an ongoing undercover investigation and, to protect the integrity
and purpose of the investigation, Affiant respectfully requests that the requirements of
MCL 780.655 concerning the giving of a copy of the Warrant and tabulation to the person
holding the property interest of the premises entered upon or the property upon vvhich the
tracking device Was placed, or the leaving of said Warrant and tabulation at the place of
the Search or seizure, be delayed until criminal charges are issued, a civil forfeiture
proceeding is commeiiced, or until further order of the Court.

FURTHER, Affiant states that any tabulation that may be filed With the Coui‘t is part of
an ongoing undercover investigation and, to protect the integrity and purpose of the
investigation, said tabulation should be suppressed until the final disposition of the case
or further order of the Court, as provided by MCL 780.655(2).

FURTl-IER, Affiant states that, because of the ongoing undercover investigation and to
protect the integrity and purpose of the investigation, the Affiant requests/moves that,
pursuant to l\/ICR 8.119(F), the Court find good cause for an order to seal the court record
of the search vvarrant and find that no less restrictive means is adequate to protect the
integrity and purpose of the criminal investigation and the safety of the police officers

and the community

 

Subscribed and svvorn to before me this m16“‘_ day of __June_;_, 20716.

l » ms _.
tit ice

Judge/l\/lagistiate in and fci the

D t
Oakland, 8_St.-atciesolifl'(l\t/li‘$£j`wij§ wpv

care Lg~u@~ttpun

affth DistrictC
Br . 0 n sure

Dei’)uty alertrt

 

 

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 30-2 filed 12/07/18 Page|D.SlB Page 3 of 6

STA'I`E OF MICHIGAN
IN THE 48"1 ])ISTRICT COURT

lit re: l\tlatter of the Tracking of:

Bradley STETKIW

AFFI])AVIT FOR T_RACKING WARRANT
AND MOTION TO SUPI’RESS

Officer J' olin Higgins, Affiant,. being first duly sworn, on oath says:

l)l am a peace officer With the Trenton Police Departrnent and a Task Force
Officer With Homeland Security Investigations and have reason to believe that
the person/property described above has been, and Will likely continue to be,
involved in violation(s) of the criminal laws of this State. Therefore, in
furtherance of a criminal investigation, l request authority to install, use, and
monitor a tracking device on the person or property described above to
determine location [or use and monitor the tracking capabilities of the person
or property described above to determine location].

2) Aftiant further says that the following_constitutes evidence of criminal conduct
in violation of the laws of the State of Michigan:

i. Bradley STETKIW and vehicle, 2005 Red Chrysler Pacifica
bearing 'l\/lichigan license plate number BGF7260. The vehicle
bearing l\/lichigan license plate number BGF7260 is registered to
Bradley STETKIW, and being driven by Bradley _STETKIW.
Bradley STETKIW Was observed by Special Agents and Officers
driving the 2005 Red Chrysler Pacifica bearing Michigan license
plate timber BoF?zso en August is, 2015, en october 20, 2015,
and also observed on lvlarch 22, 2016, and on April 20, 2016, and
on June 13, 2016, driving the vehicle

3) Affiant further says that the person/property sought to be monitored is
presently located in the State of l\/lichigan, or Will be located in the State of
l\/lichigan at the time the requested vvairant is executed

4) Affiant ftu'ther says that the person/property is evidence of a violation(s) of the

criminal laws cf this State based on the following:
A TRUE COPY

 

 

Date KQ “' ila ~ ila
48th Dietrict C urt
Eiy ` )1\,0_3~ '”"""“"""

Deputy ®lerk

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 30-2 filed 12/07/18 Page|D.316 Page 4 of 6

5) Homeland Security investigations (HSl), Detroit Special Agents and Task

Force Officers (TFO) have launched a discretionary investigation into money
laundering to determine if the target is acting as an unlicensed money remitter.
HSl Detroit, Special Agents and TFO’s have conducted undercover operations
to identify that Bradley STETKIW is involved in money laundering through
the use of Bitcoin. Bradley STETKIW is currently living in Pontiac,
l\/lichigan. Bradley STETKIM has been corresponding frequently vvith
Undercover (UC) Agents since .luly 20, 2015, and Was identified through the
use of website http:Wwvv.localbitcoins.com.

6) On August 1-8, 2015, I-ISI, UC Agents met With and identified Bradley

7)

STETKIW, and exchanged $500.00 in U.S. currency into Bitcoin. STETKIW _
charged a 9% fee for the exchange of Bitcoin, and stated that he Would only
exchange a $2,500.00 maximum per person STETKIW stated to the UC
Agents that law enforcement considers it money laundering, therefore he

could exchange $2,500.00 to several different people. lnvestigating and
surveillance of Bradley STETKIW has been difficult due to his inconsistent

and irregular'travel.

On October`20, 2015, HSI, UC Agents met With Bradley STETKIW, and
exchanged $10,000.00 in U.S. currency into Bitcoin through four separate
transactions of $2,500.00, and he charged a 6% fee. During the exchange
STETKIW stated to UC Agents, “As you are riding around in a car With that
kind of money, hide it somewhere in the car Where the police aren’t going to
see”. S'l`ETKlW also stated to UC Ageiits, "‘lf you get pulled over, and if you
can’t account for the money, the police vvill seize it”.

8) On March 22, 2016, HSl, UC Agents met With Bradley STETKIW, and

9)

exchanged 313, 700 00 in U. S. currency into Bitcoin thi ough eight separate
transactions, and he charged a 5% fee. During the exchange STETKlW stated
that he repurchases Bitcoin and Will always keep about $5, 000 to $6, 000 in
Bitcoin. STETKIW also stated that he does not feel comfortable vvith
exchanges over $25,000 in Bitcoin, but does know a source in Pennsylvania

that Will exchange much more,

On April 20, 2016, HSI, UC Agents met With Bradley STETKIW, and
exchanged 314,300 in U.S. currency into Bitcoin through six separate
transactions, and he charged a 5% fee. During the exchange STETKIW stated
that he has a bill counter at his home that he uses for larger exchanges '
STETKIW also stated that he is vvilling to set up a meeting vvith a source in
Pennsylvania to exchange $35,000.00 in U.S. currency into Bitcoin.

10) On August 18, 2015, HSl, Special Agents and TFO’s conducted surveillance

on STEKIW and identified him through a driver’ s license photo, and observed

him driving the Red 2005 Chrysler Pacifica bearing Michigayjli cBWE ‘ x ) ‘
number BGF7260, vvhich is registered to Bradley STE"`.lKIW On October 20 py

Date ha "\ Lo ila
48t District Court
BV 1 9~'-`--.-»
` Dr-)puty dier

 

 

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF lNo. 30-2 filed 12/07/18 Page|D.Sl? Page 5 of 6

2015, HSI, Special Agents and TFO’s conducted surveillance and again
observed STETKIW driving the Red 2005 Chrysler Pacifica beaiing Michigan
plate number BGF7260. On l\/larch 22, 2016, HSI, Detroit Special Agents and
TFO’s again observed STETKIW driving the Red 2005 Chrysler Pacifica
bearing Michigan license plate number BGF7260. On April 20, 2016, HSI,
Detroit Special Agents and TFO’s again observed STETKIW driving a Red
2005 Chrysler Pacifica bearing Michigan license plate number BGP7260. On
lune 13, 2016, HSI, Detroit Special Agents observed STETKIW driving a Red
2005 Chrysler Pacifica bearing Michigan license plate number BGF7260.

ll) Based on the information described 'above, your affiant requests a search
vvarrant authorizing Homeland Security lnvestigations to install a government
owned GPS tracking device 011 a 2005 Red Chrysler Pacifica bearing
Michigan license plate number BGF7260. Note: GPS location data allows
agents to determine the precise location (often Within meters) of a vehicle.

T his information is critical to the furtherance of the investigation and the
identification of all individuals involved

12) Affiant further says that, in order to track the movement of the
aforementioned subject person/property effectively and to decrease the chance
of detection, a mobile tracking device in or on the subject vehicle is sought
and it may be necessary to enter onto private property in order to install,
remove, and maintain said device.

13) Affiant further states that, due to the sensitive nature of this investigation and
to prevent detection of the tracking device and law enforcement scrutiny, it
may be necessary to install, remove and maintain the tracking device in the
nighttimel

14] Affiant further states that the tracking device produces signals from inside
private buildings, garages, and other structures or locations not open to the
public or visual surveillance and said signals can be monitored by police from
a remote site.

WHEREFORE, Affiant respectfully requests that the Court issue an order authorizing
members of [Homeland Security Investigations] ci their authoiized representatives,
including but not limited to othei law enfo1cement agents and technicians assisting in the
above~desciibed investigation, to install, maintain and remove a mobile backing device
in, or on, the subject property or vehicle to enter onto private property to effect said
installation, maintenance, and removal; to surreptitiously enter the property or vehicle to
effect said installation, maintenance, and removal; and to monitor the signals from the
tracking device, for a period of i56 Days following the issuance of the Court’s order,
including signals produced from inside private buildings garages ando er structures of

locations not open to the public or visual suiveillance Within the State of MUE m

-Dafe_ LD"'\Lo“iLP
4Bth District C urt
By d a---"---# j
v ' Decutv @ierk i

' Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 30-2 filed 12/07/18 Page|D.SlS Page 6 of 6

reasons set forth in the attached affidavit, until final disposition of the case or further
order of this Court.

lT IS FURTl-IER ORDERED that, pursuant to MCR 8.119(F), the court record of the
search Warrant is sealed, this Court finding: good cause is present in that the purpose and
reason for this Warrant vvill be destroyed by the revelation of the ongoing investigation
and tracking of the suspect; the interests of the respective parties and the public have
been considered; and there is a no less restrictive means to adequately and effectively
protect this interest and the integrity of the investigation

issues uNr)ER iviv HAND this _16i11 _ day arggitm@ , 2016

 

live l\"\t\ team ""11

Judge/Magistrate in and for the
48th District Court,
Oakland County, State of Michigan

A TRUE COPY

Date ll \l-" up

seth District
Q,__,____..._

Bi/
tilequ @ierk

